DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Paragraph [0029] references exemplary analytes listed in US patents: 4,366,241; 4,299,916; 4,275,149; and 4,806,311.
Paragraph [0034] references “Guidelines for Assessing the Flushability of Disposable Nonwoven Products”. 
Paragraph [0039] references examples for a water dispersible matrix in US patents: 4,309,469; 4,419,403; 5,952,251; and 8,668,808. 
Paragraph [0050] lists non-nitrocellulose test strips in US patents: 9,606,116; 10,045,694, and US Application Publication 2018/0224436. 
None of the listed references above appear to be listed in either IDS and have not been considered unless they appear on the 892. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph [0047] references portion 50C which is not seen in any of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of Claims
	Claims 1-2, 4-8, 10, 12-14, and 22-29 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 10, 12-14, 21-22, 24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson (US-2012/0148458-A1).
Regarding claim 1, Benson teaches a diagnostic device (assay device 1) for identifying or quantifying an analyte of interest in a biological sample ([0069], Figure 1), comprising: 
a housing (casing 2) ([0069], Figure 1); and 
a diagnostic insert (rigid backing plate) ([0071]),
	[0071] states that there is a first test panel 7 and second test panel 8 that are supported on a rigid backing plate, which does not have a label in Figure 1. Therefore, when referring to the diagnostic insert, the rigid backing plate will be used. 
wherein the housing (2) is adapted to receive the diagnostic insert (rigid backing plate) in a translatable or detachable configuration, and 
	It is stated by [0077] that the assay device 2 (diagnostic device) has two selectable configurations that are shown in Figures 1 and 2. Figure 2 shows the stored configuration with the slider 4 at the end of the slot 3, where the test panels 7 and 8 are held in the casing 2 (housing). [0078] states that Figure 1 is in a configuration that has the test panels 7 and 8 projecting longitudinally from the casing 2 (housing) which allows a test sample to be poured 
wherein the housing (2) or the diagnostic insert (rigid backing plate) are comprised of at least one water- dispersible, flushable, biodegradable, or water-soluble material.
	[0013] recites “Preferably, substantially all of the structure means of the device comprises said environmentally degradable plastic material.” Further, [0073] recites “The casing 2, the slider 4, the piston arm 5, the backing to the test panels 7, 8 and most other parts of the assay device are in most cases moulded from plastics material, ideally a polyolefin such as polyethylene or polypropylene. This plastics material is preferably modified to be biodegradable…” 
Regarding claim 2, Benson teaches the diagnostic device of claim 1. Benson further teaches wherein the housing (2) and the diagnostic insert (rigid backing plate) are comprised of water-dispersible, flushable, or water-soluble material.
[0014]-[0015] states that it is preferable that the plastics material comprises an oxo-biodegradable plastics material, where its degredation is initiated by reaction with both oxygen and water. 
Regarding claim 4, Benson teaches the diagnostic device of claim 1. Benson further teaches a test strip (test panel 7), wherein the housing (2) is adapted to receive the diagnostic insert (rigid backing plate) in a translatable configuration, wherein the translatable configuration permits movement of the diagnostic insert (rigid backing plate) between a 
It is stated by [0077] that the assay device 2 (diagnostic device) has two selectable configurations that are shown in Figures 1 and 2. Figure 2 shows the stored configuration with the slider 4 at the end of the slot 3, where the test panels 7 and 8 are held in the casing 2 (housing). [0078] states that Figure 1 is in a configuration that has the test panels 7 and 8 projecting longitudinally from the casing 2 (housing) which allows a test sample to be poured onto the test panels.
Regarding claim 5, Benson teaches the diagnostic device according to claim 4. Benson further teaches wherein the retracted position of the diagnostic insert (rigid backing plate) situates the majority or the entirety of the diagnostic insert (rigid backing plate) within the housing (2); and the extended position of the diagnostic insert (rigid backing plate) situates at least a portion of the diagnostic insert (rigid backing plate) outside of the housing (2), see claim 4 supra.
It is understood from Figure 2 that this is a retracted position where the test panels are held within the casing 2 (housing) and Figure 1 shows an extended position where sample can be applied to exposed test panels. 
Regarding claim 6, Benson teaches the diagnostic device of claim 1. Benson further teaches a test strip (7), wherein the diagnostic insert (rigid backing plate) or the housing (2) is adapted to removably receive the test strip (7). 

Regarding claim 10, Benson teaches the diagnostic device of claim 6. Benson further teaches wherein the test strip (7) is a lateral flow test strip and comprises a water-dispersible, flushable, or water-soluble material. 
[0071] states that the test panel 7 (test strip) is a form of paper. Further, [0082] states that one possible arrangement for the test reaction includes a lateral flow test. [0109] recites “The paper of the test panels 7, 8 is likely to be easily degradable to environmentally neutral fibers…” 
Regarding claim 12, Benson teaches the diagnostic device of claim 1. Benson further teaches wherein the housing (2) is adapted to receive the diagnostic insert (rigid backing plate) in a detachable configuration. 
It is stated by [0073] that the casing 2 (housing) comprises two cooperable mouldings that are assembled to form a hollow shell. It is understood that the test panels 7 and 8 are within the casing 2 ([0077], Figure 2). As such, when assembling the device the casing 2 (housing) will receive the rigid backing plate (diagnostic insert) in a detachable configuration as it is understood that the rigid backing plate (diagnostic insert) is not formed from the same two mouldings that make the casing 2 (housing) and would therefore need to be placed inside the casing 2 (housing) during assembly. 
Regarding claim 13, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Benson and the  
Note: [0084] states that the analyte assayed is hCG (human chorionic gonadotrophin), which is a hormone. 
Regarding claim 14, Benson teaches the diagnostic device of claim 1. Benson further teaches wherein the diagnostic insert (rigid backing plate) is comprised of a water-dispersible and flushable matrix material. 
	[0013] and [0015] recites “Preferably, substantially all of the structure means of the device comprises said environmentally degradable plastic material… the oxo-biodegradable plastics material may be adapted that its degredation is initiated by reaction with both oxygen and water.” Further, [0073] recites “The casing 2, the slider 4, the piston arm 5, the backing to the test panels 7, 8 and most other parts of the assay device are in most cases moulded from plastics material, ideally a polyolefin such as polyethylene or polypropylene. This plastics material is preferably modified to be biodegradable…” 
Regarding claim 21, Benson teaches the diagnostic device of claim 1. Benson further teaches wherein the diagnostic device (1) is configured to be flat. 
It is seen in Figure 5 that the device of Benson is flat. 
Regarding claim 22, Benson teaches the diagnostic device of claim 1. Benson further teaches a sample pad (test panel 7) having a sample application surface positioned in the diagnostic insert (rigid backing plate). 

Note: claim 22 is dependent on claim 1, where claim 1 only recites a housing and diagnostic insert. Therefore, the sample pad is a limitation not yet claimed, where the test panel of Benson reads on the sample pad. 
Regarding claim 24, Benson teaches the diagnostic device of claim 1. Benson further teaches a window (rectangular window 6) positioned in a top surface of the housing (2), wherein the window (6): (a) is covered by a material that is light translucent material, and/or (b) provides optical and/or fluid access to the diagnostic insert (rigid backing plate) ([0070], Figure 1).
It is stated by [0070] that the window 6 may either be an aperture in casing 2 (housing) or it may be covered by a clear vision panel. 
Regarding claim 26, Benson teaches the diagnostic device of claim 1. Benson further teaches wherein the diagnostic insert (rigid backing plate) is rigid. 
It is stated by [0071] that the test panel 7 (test strip) is supported on a rigid backing plate, where the rigid backing plate is understood to be the diagnostic insert.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 10, 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Benson (US-2012/0148458-A1) in view of Lee (US-2008/0286879-A1). 
Regarding claim 2, Benson teaches the diagnostic device of claim 1. If it is determined that Benson does not teach wherein the housing and the diagnostic insert are comprised of water-dispersible, flushable, or water-soluble material, in the analogous art of test devices to detect specific chemicals in a liquid, Lee teaches a test device made of biodegradable materials (Lee; [0002], [0025]). 

It would have been obvious to one skilled in the art to modify the assay device of Benson such that the device as a whole is made out of the same material as taught by Lee because Lee teaches that a flushable, water dispersible, or biodegradable device would reduce dependency on landfill systems (Lee; [0005]). 
Regarding claim 10, Benson teaches the diagnostic device of claim 6. If it is determined that Benson does not teach wherein the test strip is a lateral flow test strip and comprises a water-dispersible, flushable, or water-soluble material, in the analogous art of test devices to detect specific chemicals in a liquid, Lee teaches a test device made of biodegradable materials (Lee; [0002], [0025]). 
Specifically, Lee teaches a test device 102 that has a housing 104, where the housing 104 is made of a biodegradable material (Lee; [0018]). [0021] of Lee states that there is a test strip 132 mounted within the housing 104. It is stated by [0022] and [0023] of Lee that the device 102 floats when placed or dropped in a liquid, such that a user could drop the device in the toilet. [0025] of Lee states that the device is manufactured completely of biodegradable materials suitable for flushing into a sewer or septic system. 

It would have been obvious to one skilled in the art to modify the assay device of Benson such that the test panel is made out of the same material as taught by Lee because Lee teaches that a flushable, water dispersible, or biodegradable device would reduce dependency on landfill systems (Lee; [0005]). 
Regarding claim 14, Benson teaches the diagnostic device of claim 1. If it is determined that Benson does teach wherein the diagnostic insert is comprised of a water-dispersible and flushable matrix material, in the analogous art of test devices to detect specific chemicals in a liquid, Lee teaches a test device made of biodegradable materials (Lee; [0002], [0025]). 
Specifically, Lee teaches a test device 102 that has a housing 104, where the housing 104 is made of a biodegradable material (Lee; [0018]). As further stated by Lee [0019], the housing 104 has a lid 108 that may be made from a paper fiber or another biodegradable material. It is stated by [0022] and [0023] of Lee that the device 102 floats when placed or dropped in a liquid, such that a user could drop the device in the toilet. [0025] of Lee states that the device is manufactured completely of biodegradable materials suitable for flushing into a sewer or septic system. As the device as a whole will be placed in the toilet, it is understood that the entire device as a whole and all its components are biodegradable and flushable.
It would have been obvious to one skilled in the art to modify the assay device of Benson such that the rigid backing plate is made out of the same material as taught by Lee . 

Claim 7-8, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US-2012/0148458-A1) in view of Tyrrell (US-2015/0056687-A1). 
Regarding claim 7, Benson teaches the diagnostic device of claim 6. Benson teaches where the test panel 7 (test strip) is a thin, porous substrate, typically a form of paper. Benson does not teach wherein the test strip comprises a non-water-dispersible, non-flushable, or non-water-soluble material. 
In the analogous art of lateral flow assay test devices, Tyrrell teaches a test strip comprising a substrate (Tyrrell; abstract, [0153]). 
Specifically, Tyrrell teaches where a test strip substrate may comprise any bibulous or non-bibulous material such as nitrocellulose, nylon, paper, glass fiber, dacron, polyester, polyethylene, olefin, or other cast or thermoplastic materials (Tyrrell; [0153]). 
It would have been obvious to one skilled in the art to make the test strip out of nitrocellulose as taught by Tyrrell because Tyrrell teaches that nitrocellulose has the advantage that a specific binding member in the test results determination zone can be immobilized without prior chemical treatment (Tyrrell; [0159]). 
Examiner further finds that the prior art contained a device/method/product (i.e., test panels) which differed from the claimed device by the substitution of component(s) (i.e., thin porous substrate, typically a form of paper) with other component(s) (i.e., nitrocellulose), and the substituted components and their functions were known in the art as above set forth.  An 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the test panels that are made of a form of paper of reference Benson with nitrocellulose of reference Tyrrell, since the result would have been predictable.
It is noted that [0003] of the instant specification states that nitrocellulose membranes are synthetic and non-water dispersible and not soluble, further [0052] of the instant specification lists nitrocellulose as an example of a material that is not water dispersible, not flushable, and not water-soluble. 
	Regarding claim 8, modified Benson teaches the diagnostic device of claim 7. Modified Benson further teaches wherein the test strip (a) is comprised at least partially of nitrocellulose, see claim 7 supra. 
	Regarding claim 25, modified Benson teaches the diagnostic device of claim 8. Modified Benson further teaches wherein the diagnostic device is configured to be flat. 
	As seen in Figure 5 of Benson, it is understood that the assay device 1 (diagnostic device) is flat. 

Claim 23, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US-2012/0148458-A1) in view of Maher (US-2008/0081341-A1). 
Regarding claim 23, Benson teaches the diagnostic device of claim 22. Benson does teach where the test panel 7 (sample pad) has liquid sample flow through the porous substrate to encounter a reservoir of colored material such that a particular analyte binds to the colored material, where the test sample then enters a detection zone where there is an anchored reagent that binds to the analyte (Benson; [0082], [0083]). The portions of the test panel 7 (sample pad) of Benson that has the reservoir of colored material and the detection zone are downstream portions of the test panel 7 (sample pad) as liquid test sample flows through the substrate to encounter the sections (Benson; [0082]). It is therefore understood the diagnostic device (assay device 1) further comprises a downstream portion integrated into or on top of the top surface of the diagnostic insert (rigid backing plate), and wherein the downstream portion comprises a label zone, a control zone and/or a test zone.
It is understood that the test panel 7 (sample pad) has a portion that will be on the top surface of the rigid backing plate (diagnostic insert).  
However, it is understood that Benson does not specifically show how the test panel 7 (sample pad) is placed on the rigid backing plate (diagnostic insert), so it is unclear if the test panel 7 (sample pad) is positioned in an opening of the rigid backing plate (diagnostic insert). 
In the same problem solving area of retaining lateral flow test strips, Maher teaches a holder for a lateral flow test strip (Maher; abstract). 
Specifically, Maher teaches where a test strip holder comprises an elongated portion 6 with an alignment feature 5, one or more retention features 8, and shield regions 12 (Maher; [0056], Figure 2). Figure 3 of Maher shows an isometric view of the holder. It is understood that the holder of Maher has an opening for the test strip to be placed into. 

It is understood that with the alignment features and shield regions better seen in Figure 3 of Maher creates an opening where the test strip is placed, as such the rigid backing plate of Benson modified to have the alignment features and shield regions of Maher will have an opening for the test panels. 
Regarding claim 27, Benson teaches the diagnostic device of claim 6. Benson does teach a test panel 7 (test strip), however it is understood that Benson does not teach where that test strip has a sample pad having a sample application surface positioned in the diagnostic insert. 
In the analogous art of lateral flow assay test strips, Maher teaches a lateral flow assay strip with a first absorbent pad (Maher; [0069]). 
Specifically, Maher teaches where the lateral flow assay test strip has a first absorbent pad 14 placed at the end of membrane 15 where sample is to be contacted with the strip (Maher; [0069], Figure 2). 
It would have been obvious to one skilled in the art to modify the test panel of Benson such that it has the absorbent pad as taught by Maher because Maher teaches that the absorbent pad can serve as a filter for separating liquid sample from particulate matter that could interfere with capillary flow, reducing the possibility of false positives (Maher; [0069]). 
Regarding claim 28, modified Benson teaches the diagnostic device of claim 27. Modified Benson does teach where the test panel 7 (test strip) has liquid sample flow through 
However, it is understood that Benson does not specifically show how the test panel 7 (test strip) (that has now been modified to have the absorbent pad of Maher) is placed on the rigid backing plate (diagnostic insert), so it is unclear if the test panel 7 and absorbent pad are positioned in an opening of the rigid backing plate (diagnostic insert). 
In the same problem solving area of retaining lateral flow test strips, Maher teaches a holder for a lateral flow test strip (Maher; abstract). 
Specifically, Maher teaches where a test strip holder comprises an elongated portion 6 with an alignment feature 5, one or more retention features 8, and shield regions 12 (Maher; [0056], Figure 2). Figure 3 of Maher shows an isometric view of the holder. It is understood that the holder of Maher has an opening for the test strip to be placed into. 
It would have been obvious to one skilled in the art to modify the rigid backing plate of modified Benson such that it has the alignment feature and shield regions as taught by Maher 
It is understood that with the alignment features and shield regions better seen in Figure 3 of Maher creates an opening where the test strip is placed, as such the rigid backing plate of Benson modified to have the alignment features and shield regions of Maher will have an opening for the test panel and absorbent pad. 
Regarding claim 29, Benson teaches the diagnostic device of claim 5. Benson further teaches wherein the diagnostic device (assay device 1) is configured to be flat and further comprises a sample pad (test panel 7) having a sample application surface positioned in the diagnostic insert (rigid backing plate), 
It is seen in Figure 5 of Benson that the assay device 1 (diagnostic device) is flat. Further, claim 29 has dependencies that do not recite a sample pad. Therefore, the sample pad is a limitation not yet claimed and the test panel of Benson reads on the sample pad. [0078] of Benson states that when the assay device (diagnostic device) is in the configuration as seen in Figure 1, a sample liquid may be poured or projected over the test panel 7, or that the test panel 7 may be dipped into a reservoir of liquid sample. Therefore, the test panel 7 (sample pad) has a sample application surface.  
further comprising a window (rectangular window 6) positioned in a top surface of the housing (2), wherein the window (6): (a) is covered by a material that is light translucent material, and/or (b) provides optical and/or fluid access to the diagnostic insert (rigid backing plate). 

Benson does teach where the test panel 7 (sample pad) has liquid sample flow through the porous substrate to encounter a reservoir of colored material such that a particular analyte binds to the colored material, where the test sample then enters a detection zone where there is an anchored reagent that binds to the analyte (Benson; [0082], [0083]). The portions of the test panel 7 (sample pad) of Benson that has the reservoir of colored material and the detection zone are downstream portions of the test panel 7 (sample pad) as liquid test sample flows through the substrate to encounter the sections (Benson; [0082]). It is therefore understood the diagnostic device (assay device 1) of Benson further comprises a downstream portion integrated into or on top of the top surface of the diagnostic insert (rigid backing plate), and wherein the downstream portion comprises a label zone, a control zone and/or a test zone.
It is understood that the test panel 7 (sample pad) has a portion that will be on the top surface of the rigid backing plate (diagnostic insert).  
However, it is understood that Benson does not specifically show how the test panel 7 (sample pad) is placed on the rigid backing plate (diagnostic insert), so it is unclear if the test panel 7 (sample pad) is positioned in an opening of the rigid backing plate (diagnostic insert). 
In the same problem solving area of retaining lateral flow test strips, Maher teaches a holder for a lateral flow test strip (Maher; abstract). 
Specifically, Maher teaches where a test strip holder comprises an elongated portion 6 with an alignment feature 5, one or more retention features 8, and shield regions 12 (Maher; 
It would have been obvious to one skilled in the art to modify the rigid backing plate of Benson such that it has the alignment feature and shield regions as taught by Maher because Maher teaches that the holder provides a support structure for the test strip and minimizes contamination of sample and personnel (Maher; [0054]). 
It is understood that with the alignment features and shield regions better seen in Figure 3 of Maher creates an opening where the test strip is placed, as such the rigid backing plate of Benson modified to have the alignment features and shield regions of Maher will have an opening for the test panel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796